 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 1 of 18Electronically Submitted
                                                                                                  9/15/2020 3:01 PM
                                                                                                Hidalgo County Clerk
                                                                                      Accepted by: Alma Navarro

                                           CL-20-3547-D
                               CAUSE NO.: __________________

  RAFAEL QUINTANILLA,                          §   IN THE COUNTY COURT
    Plaintiff,                                 §
                                               §
  Vs.                                          §
                                               §   AT LAW NO. _____
  CANO & SON MÉXICO SA DE                      §
  CV, AND JOSE ANTONIO                         §
  ALVAREZ,                                     §
    Defendants.                                §   HIDALGO COUNTY, TEXAS


  PLAINTIFF’S ORIGINAL PETITION, AND REQUESTS FOR DISCLOSURE
                        TO DEFENDANTS


TO THE HONORABLE JUDGE AND JURY OF SAID COURT:

        NOW COMES, Rafael Quintanilla, (hereinafter sometimes referred to as

“Plaintiff” or “QUINTANILLA”), complaining of Cano & Son México SA de CV

(hereinafter sometimes referred to collectively as “Defendant” or individually as “CANO

& SON”), and Jose Antonio Alvarez (hereinafter sometimes referred to collectively as

“Defendant” or individually as “ALVAREZ”) and for cause of action shows unto the Court

and Jury the following:

                          I.     DISCOVERY CONTROL PLAN &
                               MONETARY CLAIM FOR RELIEF

        1.1      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4 because this suit involves monetary relief over $100,000 but not more

than $200,000, including damages of any kind, penalties, court costs, expenses, post and

pre-judgment interest.

        1.2      Plaintiff has suffered losses and damages in a sum within the jurisdictional

limits of the Court and for which this lawsuit is brought. Plaintiff seeks monetary relief



Original Petition and Request for Disclosure                                           Page 1
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 2 of 18Electronically Submitted
                                                                                                9/15/2020 3:01 PM
                                                                                              Hidalgo County Clerk
                                                                                    Accepted by: Alma Navarro
                                            CL-20-3547-D

over $100,000 but not more than $200,000, and monetary relief, Tex.R.Civ.P. 47(c)(3).

Plaintiff reserves the right to either file a trial amendment or an amended pleading on the

issue of damages if subsequent evidence shows that the range of damages is either too high

or too low.

         1.3     Plaintiff demand judgment for all other relief to which Plaintiff deem

themselves entitled. See, Tex. R. Civ. P. 47(d).

                                II.     PARTIES AND SERVICE

         2.1     Plaintiff, Rafael Quintanilla, is a resident of Hidalgo County, Texas,

pursuant to CPRC, Sec. 30.014(a)(1) the last three numbers of Plaintiff’s TX Driver’s

License are 610 and the last three numbers of her Social Security card are 782.

         2.2     Defendant, Jose Antonio Alvarez, is an individual and is a citizen of

Mexico, who may be served with Citation and a copy of this petition at his place of

residence. Service of citation and a copy of this petition is requested to be served on

said Defendant by private process server at his place of employment Cano & Son

Mexico Sa de Cv located at Carretera Federal Reynosa – Mat 1000, Calle Sonora

#608, Reynosa Tamaulipas Mexico 88780, and/or c/o Cano & Son Mexico Sa de Cv

located at 109 W. Dicker Rd., Ste B, San Juan, Texas 78589, wherever he may be

found.


         2.3     Defendant, Cano & Son Mexico Sa de Cv, is a company organized and

exiting under the laws of Mexico doing business within the State of Texas; service of

citation and a copy of this petition is requested to be served on said Defendant by

private process server at Carretera Federal Reynosa – Mat 1000, Calle Sonora #608,

Reynosa Tamaulipas Mexico 88780, and/or c/o Cano & Son Mexico Sa de Cv located



Original Petition and Request for Disclosures                                        Page 2
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 3 of 18Electronically Submitted
                                                                                                 9/15/2020 3:01 PM
                                                                                               Hidalgo County Clerk
                                                                                     Accepted by: Alma Navarro
                                            CL-20-3547-D

at 109 W. Dicker Rd., Ste B, San Juan, Texas 78589, or wherever they may be found.

        2.4      When in this petition it is stated and alleged that Jose Antonio Alvarez,

individually, committed or omitted any act or thing, it is meant and alleged that said

Defendant committed said act and/or omission, both in his individual capacity and also in

his capacity as an employee of Cano & Son Mexico Sa de Cv; and that said acts and/or

omission was done as an officer, agent, servant, employee and/or a representative of said

Defendant, and/or said commission and/or omission was done by such act or thing with the

full authorization and/or ratification of said Defendant, and that the commission and/or

omission was done in the normal and routine scope of employment by authorized officers,

agents, servants, employees and/or representative of same.


                             III.    JURISDICTION AND VENUE

        3.1      Plaintiff would show that venue is proper in Hidalgo County, Texas,

pursuant to Section 15.002(a)(1) of the Texas Civil Practices & Remedies Code for the

reason that Hidalgo County is the county in which all or a substantial part of the events or

omissions giving rise to the claim occurred.

        3.2      Jurisdiction is appropriate in this Court in that this is a lawsuit seeking

damages within the jurisdictional limits of the District Courts of the State of Texas, and

this Court has personal jurisdiction over Defendant since the Defendant availed themselves

as set out above.

        3.3      Jurisdiction would not be proper in federal court as there is not complete

diversity of citizenship between the Plaintiff, Quintanilla, a citizen of Mexico and the




Original Petition and Request for Disclosures                                         Page 3
    Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 4 of 18Electronically Submitted
                                                                                                                        9/15/2020 3:01 PM
                                                                                                                      Hidalgo County Clerk
                                                                                                          Accepted by: Alma Navarro
                                               CL-20-3547-D

Defendant in this case, both citizens of Mexico.1 Moreover, Plaintiff are not asserting any

claims or causes of action based on federal statutes, treaties, or laws. Plaintiff expressly

disavow any federal claims or causes of action. Moreover, this lawsuit asserts no claims

against the United States nor does it involve any claims based on maritime law.

                               IV.       FACTUAL BASIS OF CLAIM

         4.1       This motor vehicle collision occurred on or about October 17, 2018, at the

1200 block of W. Dicker Road in Hidalgo, Hidalgo County, Texas. Plaintiff was traveling

in a reasonable and prudent manner, exercising ordinary care for her safety and the safety

of others.

         4.2       Plaintiff was traveling westbound on Dicker Road, and was stationary at the

intersection of W. Dicker Road, and Jackson Road in Hidalgo Texas due to the presence

of a red light. Defendant ALVAREZ, an employee, acting within the course and scope of

employment for Defendant CANO & SON, was traveling behind Plaintiff operating a

commercial tractor truck, was not attentive to his surroundings, failed to control his speed

and struck Plaintiff from behind causing this crash event. Due to the magnitude of the

collision in question, plaintiff was caused to suffer significant personal injuries and damage

to his vehicle.

         4.3       Due to Defendant’s negligence and gross negligence in failing to control his



1
  Congress amended 28 U.S.C. Section 1332(a) in 2011 to remove the prior amendment that stated that an
“alien admitted to the United States for permanent residence shall be deemed a citizen of the State in which
such alien is domiciled,” to clarify that the intent of the statute was to eliminate diversity jurisdiction between
citizens and lawful permanent residents of the same state, not to extend citizenship to non-citizens. 28 U.S.C.
§ 1332(a)(2). Federal courts have interpreted Congress’ actions in amending as an affirmation that diversity
jurisdiction does not exist between a “non-resident alien on one side and resident aliens and United States
citizens on the other.” H.K. Huilin Intern. Trade Co., Ltd., v. Kevin Multiline Polymer Inc., 907 F. Supp. 2d
284, 289 (E.D. N.Y. 2012); Javed v. Shuang Zhang, 872 F. Supp.2d 194, 203 (N.D. N.Y. 2012). Diversity is
therefore not complete and federal diversity jurisdiction does not exist. See Perez v. Grupo TMM, S.A.B.,
2009 WL 926991 at *3; see also Javed, 872 F. Supp.2d at 203.


Original Petition and Request for Disclosures                                                              Page 4
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 5 of 18Electronically Submitted
                                                                                                 9/15/2020 3:01 PM
                                                                                               Hidalgo County Clerk
                                                                                     Accepted by: Alma Navarro
                                            CL-20-3547-D

speed, driving inattentive and failing to maintain a proper lookout, a violent collision

occurred between the 1999 Kenworth T880 Tractor Truck driven by Alvarez and the 2003

Ford minivan operated by Plaintiff.

        4.4      As a result of Defendant’s acts of negligence and gross negligence as set

forth herein and above, Plaintiff sustained severe personal injuries.

         V.   COUNT 1 - PLAINTIFF’S CLAIM OF NEGLIGENCE AND
         NEGLIGENCE PER SE AGAINST ALVAREZ AND CANO & SON

        5.1      Defendant, ALVAREZ, had a duty to exercise that degree of care on the

occasion in question that a reasonable and prudent person would have exercised under the

same or similar circumstances and wholly failed to do so thus breaching the duty owed to

Plaintiff which was a producing and proximate cause of the occurrence in question and the

Plaintiff’s resulting injuries and damages.

        5.2      Plaintiff’s injuries were proximately caused by ALVAREZ's negligent,

careless and reckless disregard of said duty. The negligent, careless and reckless disregard

of duty of ALVAREZ, consisted of, but is not limited to, the following acts and omissions:

    a) In that Defendant failed to keep a proper lookout for Plaintiff’s safety that would
       have been maintained by a person of ordinary prudence under the same or similar
       circumstances;

    b) In that Defendant was operating his motor vehicle at a rate of speed which was
       greater than that would have been operated by a person of ordinary prudence under
       the same or similar circumstances;

    c) In that Defendant failed to maintain a clear and reasonable distance between
       Plaintiff motor vehicle and the tractor truck that Defendant was operating;

    d) In that Defendant failed to keep such distance away from Plaintiff’s motor vehicle
       as a person using ordinary prudent care would have done;

    e) In that Defendant was operating his motor vehicle at a rate of speed which was
       greater than that would have been operated by a person of ordinary prudence under
       the same or similar circumstances;



Original Petition and Request for Disclosures                                         Page 5
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 6 of 18Electronically Submitted
                                                                                                   9/15/2020 3:01 PM
                                                                                                 Hidalgo County Clerk
                                                                                       Accepted by: Alma Navarro
                                            CL-20-3547-D


    f) In that Defendant failed to apply his brakes to his motor vehicle in a timely and
       prudent manner;

    g) In that Defendant was operating his vehicle at an unsafe speed to negotiate the
       surrounding traffic in an effort to avoid gearing down; and

    h) In that Defendant failed to exercise ordinary care to protect Plaintiff, Rafael
       Quintanilla.

        5.3      ALVAREZ’s conduct described herein constitutes an unexcused breach of

duty imposed by Texas Transportation Code Section 545.351; Failed to Control Speed;

when the speed of the vehicle was unreasonable for the circumstances or conditions

and the driver's lack of control resulted in a collision with a person, vehicle, or

conveyance that was legally on the roadway. Plaintiff is a member of the class that Texas

Transportation Code Section 545.351 was designed to protect.

        5.4      ALVAREZ, in his individual capacity and as an employee of CANO &

SON, unexcused breach of the duty imposed by Texas Transportation Code Section

545.351.

        5.5      Further, Defendants also violated sections of Title 49 of the Code of Federal

Regulations as well as Title 37 of the Texas Administrative Code that governs Motor

Carriers. Defendants’ violated sections which include, but are not limited to the following

Federal Motor Carrier Safety Regulations:

    a) §391.1 Scope of the rules in this part - additional qualifications; duties of carrier-
       drivers; The rules in this part establish minimum qualifications for persons who
       drive commercial motor vehicles as, for, or on behalf of motor carriers. The rules
       in this part also establish minimum duties of motor carriers with respect to the
       qualifications of their drivers;

    b) §391.11 General qualifications of drivers - A person shall not drive a commercial
       motor vehicle unless he/she is qualified to drive a commercial motor vehicle.
       Except as provided in §391.63, a motor carrier shall not require or permit a person
       to drive a commercial motor vehicle unless that person is qualified to drive a



Original Petition and Request for Disclosures                                           Page 6
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 7 of 18Electronically Submitted
                                                                                                  9/15/2020 3:01 PM
                                                                                                Hidalgo County Clerk
                                                                                      Accepted by: Alma Navarro
                                            CL-20-3547-D

        commercial motor vehicle

    c) §391.21 Application for employment - a person shall not drive a commercial
       motor vehicle unless he/she has completed and furnished the motor carrier that
       employs him/her with an application for employment that meets the requirements
       of paragraph (b) of this section. (b) The application for employment shall be made
       on a form furnished by the motor carrier. Each application form must be completed
       by the applicant, must be signed by him/her;

    d) §391.23 Investigation and inquiries - each motor carrier shall make the following
       investigations and inquiries with respect to each driver it employs, other than a
       person who has been a regularly employed driver of the motor carrier for a
       continuous period which began before January 1, 1971;

    e) §391.25 Annual inquiry and review of driving record - Except as provided in
       subpart G of this part, each motor carrier shall, at least once every 12 months, make
       an inquiry to obtain the motor vehicle record of each driver it employs, covering at
       least the preceding 12 months, to the appropriate agency of every State in which
       the driver held a commercial motor vehicle operator's license or permit during the
       time period;

    f) §391.27 Record of violations - Except as provided in subpart G of this part, each
       motor carrier shall, at least once every 12 months, require each driver it employs to
       prepare and furnish it with a list of all violations of motor vehicle traffic laws and
       ordinances (other than violations involving only parking) of which the driver has
       been convicted or on account of which he/she has forfeited bond or collateral during
       the preceding 12 months;

       SUBPART F—FILES AND RECORDS:
    g) §391.51 General requirements for driver qualification files - Each motor carrier
       shall maintain a driver qualification file for each driver it employs. A driver's
       qualification file may be combined with his/her personnel file;

    h) §391.53 Driver investigation history file - Each motor carrier must maintain
       records relating to the investigation into the safety performance history of a new or
       prospective driver pursuant to §391.23(d) and (e). This file must be maintained in
       a secure location with controlled access;

    i) §395.3 Maximum driving time for property-carrying vehicles - Except as
       otherwise provided in §395.1, no motor carrier shall permit or require any driver
       used by it to drive a property-carrying commercial motor vehicle, nor shall any such
       driver drive a property-carrying commercial motor vehicle, regardless of the
       number of motor carriers using the driver's services

    j) §395.8 Driver's record of duty status - a motor carrier subject to the requirements
       of this part must require each driver used by the motor carrier to record the driver's



Original Petition and Request for Disclosures                                          Page 7
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 8 of 18Electronically Submitted
                                                                                                  9/15/2020 3:01 PM
                                                                                                Hidalgo County Clerk
                                                                                      Accepted by: Alma Navarro
                                            CL-20-3547-D

        duty status for each 24-hour period

       PART 396—INSPECTION, REPAIR, AND MAINTENANCE:
    k) §396.1 Scope - Every motor carrier, its officers, drivers, agents, representatives,
       and employees directly concerned with the inspection or maintenance of
       commercial motor vehicles must be knowledgeable of and comply with the rules of
       this part; and

    l) §396.3 Inspection, repair, and maintenance - Every motor carrier and intermodal
       equipment provider must systematically inspect, repair, and maintain, or cause to
       be systematically inspected, repaired, and maintained, all motor vehicles and
       intermodal equipment subject to its control.

        5.6      These statutes are designed to protect a class of persons to which plaintiff

belongs against the type of injury suffered by plaintiff. The statute is of the type that

imposes tort liability. Defendants’ violations of the statute were without a legal excuse.

Defendants’ breach of duty imposed by the statute proximately caused injury to plaintiff,

which resulted in the damages set forth below and incorporated by reference herein.

        5.7      These acts and/or omissions constitute negligence and gross negligence and

proximately caused Plaintiff’s injuries as alleged herein.

  VI.      COUNT 2 - PLAINTIFF’S CLAIM OF NEGLIGENT ENTRUSTMENT
            AND RESPONDEAT SUPERIOR AGAINST CANO & SON

        6.1      At the time of the occurrence of the act in question and immediately prior

thereto, Defendant, Alvarez was acting within the course and scope of employment for

Defendant, CANO & SON.

        6.2      CANO & SON prior to, and at the time of, the subject collision, entrusted

its commercial tractor truck vehicle to ALVAREZ, for the purpose of them engaging in a

commercial trucking operation and him operating it over the roads and highways of the

State of Texas. At such time, ALVAREZ was incompetent and/or unfit to safely operate

the commercial tractor truck vehicle. CANO & SON knew or should have known, in the




Original Petition and Request for Disclosures                                          Page 8
 Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 9 of 18Electronically Submitted
                                                                                                  9/15/2020 3:01 PM
                                                                                                Hidalgo County Clerk
                                                                                      Accepted by: Alma Navarro
                                            CL-20-3547-D

exercise of ordinary care, that ALVAREZ was an incompetent and/or unfit driver and

would create an unreasonable risk of danger to persons and property.

        6.3      CANO & SON were negligent in entrusting their commercial tractor truck

combination vehicle to ALVAREZ. Such negligence was a proximate cause of the

occurrence, and resulting damages to Plaintiff.

        6.4      On the occasion in question, one or more CANO & SON were negligent, in

the operation of their commercial trucking enterprise, by:

    a) Failing to use reasonable care in recruiting or hiring their drivers, including
       ALVAREZ;

    b) Failing to use reasonable care in the discipline, re-training and/or termination of
       incompetent, careless, or reckless employees, including ALVAREZ;

    c) Failing to use reasonable care in training employees, including ALVAREZ; and/or

    d) Failing to use reasonable care in monitoring and supervising the conduct of
       employees, including ALVAREZ.

        6.5      Such other acts or omissions as may be revealed in future discovery.

Further, at the time of the occurrence of the act in question and immediately prior thereto,

Defendant, Alvarez was engaged in the furtherance of Defendant’s, CANO & SON,

business affairs. At the time of the occurrence of the acts in question and immediately prior

thereto, Alvarez was engaged in accomplishing a task for CANO & SON, for which

Alvarez was employed. Therefore, Plaintiff invokes the doctrine of Respondent Superior

as against Defendant, CANO & SON.

        6.6      Each of the above-stated acts and/or omissions, singularly or collectively,

constitute a proximate cause of the occurrence, and resulting damages to Plaintiff.




Original Petition and Request for Disclosures                                          Page 9
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 10 of 18Electronically Submitted
                                                                                                 9/15/2020 3:01 PM
                                                                                               Hidalgo County Clerk
                                                                                     Accepted by: Alma Navarro
                                            CL-20-3547-D

       VII. COUNT 3 - GROSS NEGLIGENCE AND EXEMPLARY DAMAGES
       AGAINST DEFENDANTS CANO & SON MÉXICO SA DE CV, AND JOSE
                           ANTONIO ALVAREZ

         7.1     Plaintiff seeks exemplary damages for the serious personal injuries caused

by Defendants’, ALVAREZ, Individually, and CANO & SON, gross negligence under

Texas Civil Practice & Remedies Code section 41.003 (a)(3), as defined by section 41.001

(1).

         7.2     Defendant, CANO & SON, had a right and corresponding duty on October

17, 2018, to investigate and approve or disapprove including properly train any commercial

vehicle operator of the carrier. Defendant, CANO & SON, breached that duty by failing to

properly qualify the operator, ALVAREZ. Such a breach of said duty resulted in the

operation of a CANO & SON’s commercial vehicle by an incompetent and reckless driver

on the date of the crash event made the basis of this suit. Defendants’ acts or omissions as

described herein, when viewed from the standpoint of Defendants at the time of the act or

omission, involved an extreme degree of risk, considering the probability and magnitude

of the potential harm to the Plaintiff and others.

         7.3     Defendants, ALVAREZ, Individually, and CANO & SON, acts or

omissions described above, when viewed from the standpoint of Defendant at the time of

the act or omission, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to Plaintiff and other members of the traveling public.

Defendants, ALVAREZ, Individually, and CANO & SON, had actual, subjective

awareness of the risk involved in the above described acts or omissions, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of Plaintiff and

others. At all times material hereto, Defendants acted with malice.




Original Petition and Request for Disclosures                                        Page 10
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 11 of 18Electronically Submitted
                                                                                                   9/15/2020 3:01 PM
                                                                                                 Hidalgo County Clerk
                                                                                       Accepted by: Alma Navarro
                                            CL-20-3547-D

        7.4         Based on the facts stated herein, the Plaintiff requests exemplary damages

be awarded to the Plaintiff from and against Defendants.

                                        VIII. CAUSATION

        8.1         All of the above and foregoing acts of omission and commission of

negligence and gross negligence alleged herein to be committed by Defendants, Alvarez,

Individually, and Cano & Son, and its employees, servants and agents which forms the

basis of liability of Alvarez, Individually, and Cano & Son to Plaintiff Quintanilla, whether

taken separately or in combination with another, were a producing and proximate cause of

the crash event made the basis of this suit, the personal injuries of Mr. Quintanilla and the

damages sustained herein by Plaintiff, were as a result of the crash event of October 17,

2018.

              IX.      DAMAGES TO PLAINTIFF RAFAEL QUINTANILLA

        9.1         As a proximate cause of Defendants’ violations and the occurrence made

the basis of this suit and acts of Defendants described herein Plaintiff, Rafael Quintanilla,

was caused to suffer damages and has incurred the following damages:


    a) The physical pain and suffering incurred by Plaintiff, as a result of the incident in
       question up to the time of trial and which in all reasonable probability will be
       incurred in the future;

    b) The mental anguish suffered by Plaintiff as a result of the incident in question up
       to the time of trial and which in all reasonable probability will be incurred in the
       future;

    c) The physical impairment suffered by Plaintiff, which has occurred as a result of the
       incident in question up to the time of trial and which in all reasonable probability
       will be incurred in the future;

    d) The physical disfigurement suffered by Plaintiff, which has occurred as a result of
       the incident in question up to the time of trial and in the future;




Original Petition and Request for Disclosures                                          Page 11
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 12 of 18Electronically Submitted
                                                                                                    9/15/2020 3:01 PM
                                                                                                  Hidalgo County Clerk
                                                                                        Accepted by: Alma Navarro
                                            CL-20-3547-D

    e) The amount of reasonable medical expenses necessarily incurred in the treatment
       of Plaintiff’s injuries which plaintiff has incurred up to the time of trial;

    f) The reasonable medical expenses and life care needs of Plaintiff necessary to treat
       his injuries and sustain him for the remainder of his life which in all reasonable
       medical probability will be incurred in the future; and

    g) The loss of enjoyment of life, which will in all reasonable probability continue in
       the future.

        9.2      By reason of the above, Plaintiff Quintanilla, has suffered losses and

damages in a sum within the jurisdictional limits of the Court and for which this lawsuit is

brought.

        9.3      Plaintiff hereby seek recovery of those elements of damage in an amount

within the jurisdictional limits of this Court.

                         X.          PRE- AND POST-JUDGMENT INTEREST


        10.1     Plaintiff seek recovery of such pre-judgment and post-judgment interest as

permitted by law.


                              XI.      RESERVATION OF RIGHTS


        11.1     Plaintiff reserve the right to prove the amount of damages at trial. Plaintiff

reserve the right to amend their petition to add additional counts upon further discovery

and as their investigation continues.           Plaintiff hereby alternatively plead that said

Defendant are legally liable to your Plaintiff herein for the damages sustained.


                              XII.     REQUEST FOR JURY TRIAL


        12.1     Plaintiff, in accordance with Rule 216 of the Texas Rules of Civil

Procedure, request a trial by jury and hereby tender a jury fee with this filing.




Original Petition and Request for Disclosures                                           Page 12
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 13 of 18Electronically Submitted
                                                                                                   9/15/2020 3:01 PM
                                                                                                 Hidalgo County Clerk
                                                                                       Accepted by: Alma Navarro
                                            CL-20-3547-D

                             XIII. CONDITIONS PRECEDENT
        13.1     Pursuant to Rule 54 of the Texas Rules of Civil Procedure, all conditions

precedent to Plaintiff right to recover herein and to Defendant’ liability has been

performed, satisfied or has occurred.


    XIV. REQUESTS FOR DISCLOSURE TO DEFENDANTS, CANO & SON
           MEXICO SA DE CV, AND JOSE ANTONIO ALVAREZ

        14.1     Under Texas Rule of Civil Procedure 194, Plaintiff requests that

Defendants, Cano & Son Mexico Sa de Cv, and Jose Antonio Alvarez, disclose within fifty

days (50) of service of this request, the information or materials described in Rule 194.2 of

the Texas Rules of Civil Procedure.


                                          XV.   PRAYER


        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Rafael Quintanilla,

respectfully prays that upon trial of this cause, judgment be entered for the Plaintiff and

against Defendants, Cano & Son Mexico Sa de Cv, and Jose Antonio Alvarez, for his

damages in an amount within the jurisdictional limits of the Court; together with pre-

judgment interest at the maximum rate allowed by law; post-judgment interest at the legal

rate, costs of court; and such other and further relief to which the Plaintiff may be entitled

at law or in equity.


                                                  Respectfully Submitted,

                                                  THE MOORE LAW FIRM
                                                  4900 North 10th Street, Suite F3
                                                  McAllen, Texas 78504
                                                  Telephone: (956) 631-0745
                                                  Telecopier: (866) 266-0971
                                                  Email: lit-docket@moore-firm.com



Original Petition and Request for Disclosures                                          Page 13
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 14 of 18Electronically Submitted
                                                                                       9/15/2020 3:01 PM
                                                                                     Hidalgo County Clerk
                                                                           Accepted by: Alma Navarro
                                            CL-20-3547-D

                                            By:   /s/ J. Michael Moore
                                                  J. MICHAEL MOORE
                                                  State Bar No. 14349550
                                                  Attorney For Plaintiff




Original Petition and Request for Disclosures                              Page 14
        Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 15 of 18Electronically Submitted
                                                                                                                9/17/2020 1:53 PM
                                                                                                              Hidalgo County Clerk
                                                                                                  Accepted by: Sandra Falcon

                                           CAUSE NO. CL-20-3547-D
THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."

     To:    JOSE ANTONIO ALVAREZ
            CANO & SON MEXICO SA DE CV
            CARRETERA FEDERAL REYNOSA - MAT 1000 CALLE SONORA #608 REYNOSA
            TAMAULIPAS MEXICO 88780
            109 DICKER RD
            SAN JUAN TX 78589
            OR AT SUCH OTHER PLACE AS THE DEFENDANT MAY BE FOUND


GREETINGS: You are commanded to appear by filing a written answer to the Plaintiffs petition at or before 10
o'clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #4 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiffs Petition was filed in said Court, on the 15th day of September, 2020 in this Cause Numbered CL-
20-3547-D on the docket of said Court, and styled,

                                           RAFAEL QUINTANILLA
                                                        vs.

                     JOSE ANTONIO ALVAREZ; CANO & SON MEXICO SA DE CV

The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Plaintiffs Original
Petition, And Requests For Disclosure To Defendants accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
    J. MICHAEL MOORE
    THE MOORE LAW FIRM
    4900 NORTH lOTH ST SUITE F-3
    MCALLEN TX 78504


The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 16th day of
September, 2020.

                                                           ARTURO GUAJARDO, JR.
                                                           COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                           100 N. CLOSNER
                                                           EDINBURG, TEXAS 78539
                                                           COUNTY COURT AT LAW #4



                                                           BY        i                                  DEPUTY
                                                                      Sandra falcon
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 16 of 18Electronically Submitted
                                                                                  9/17/2020 1:53 PM
                                                                                Hidalgo County Clerk
                                                                        Accepted by: Sandra Falcon
        Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 17 of 18Electronically Submitted
                                                                                                               9/17/2020 1:53 PM
                                                                                                             Hidalgo County Clerk
                                                                                                 Accepted by: Sandra Falcon
                                           CAUSE NO. CL-20-3547-D
THE STATE OF TEXAS
COUNTY OF HIDALGO

 NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. Ifyou or your attorney do
not file awritten answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration oftwenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."

     To:     CANO & SON MEXICO SA DE CV
             CARRETERA FEDERAL REYNOSA - MAT
             1000 CALLE SONORA #608 REYNOSA
             TAMAULIPAS MEXICO 88780
             109 DICKER RD
             SAN JUAN TX 78589
             OR AT SUCH OTHER PLACE AS THE DEFENDANT MAY BE FOUND

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiffs petition atorbefore 10
o'clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #4 ofHidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiffs Petition was filed in said Court, on the 15th day of September, 2020 in this Cause Numbered CL-
20-3547-D on the docketof said Court, and styled,

                                          RAFAEL QUINTANILLA
                                                       vs.

                    JOSE ANTONIO ALVAREZ; CANO & SON MEXICO SA DE CV

The nature ofPlaintiffs demand is fully shown bya true and correct copy ofPlaintiffs Plaintiffs Original
Petition, And Requests ForDisclosure To Defendants accompanying this Citation andmade a parthereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
    J. MICHAEL MOORE
    THE MOORE LAW FIRM
    4900 NORTH lOTH ST SUITE F-3
    MCALLENTX 78504

Theofficer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDERMY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 16thday of
September, 2020.

                                                           ARTURO GUAJARDO, JR.
                                                           COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                           100
                                                           lUU N.
                                                               IN. CLOSNER
                                                                   ULUblNbK
                                                           EDINBURG, TEXAS 78539
                                    ?oVl 4                 COUNTY COURT AT LAW #4


                                                                                                      DEPUTY
                                                                        'SANDRA FALCON
Case 7:21-cv-00058 Document 1-5 Filed on 02/12/21 in TXSD Page 18 of 18Electronically Submitted
                                                                                  9/17/2020 1:53 PM
                                                                                Hidalgo County Clerk
                                                                        Accepted by: Sandra Falcon
